 

Exhibit 10.1

 

execution copy

 

STONERidge, Inc.

 

DEFERRED COMPENSATION PLAN

 

Effective Date: June 1, 2017

 

 

 

 

TABLE OF CONTENTS

 



    Page       Article 1 PRELIMINARY PROVISIONS 1       Article 2 DEFINITIONS 2
      Article 3 ELIGIBILITY AND PARTICIPATION 10       Article 4 CONTRIBUTIONS
AND Distribution ACCOUNTS 12       Article 5 Distribution ACCOUNTS 17      
Article 6 ELIGIBILITY FOR BENEFITS 19       Article 7 BENEFIT DISTRIBUTIONS 21  
    Article 8 DEATH BENEFITS 23       Article 9 RIGHTS OF PARTICIPANTS AND
BENEFICIARIES 24       Article 10 TRUST 25       Article 11 CLAIMS PROCEDURE 25
      Article 12 ADMINISTRATION 28       Article 13 AMENDMENT AND TERMINATION 29
      Article 14 PARTICIPATING COMPANIES 30       Article 15 MISCELLANEOUS 31





 

 

 

 

STONERIDGE, Inc.

 

DEFERRED COMPENSATION PLAN

 

This Plan is hereby adopted by Stoneridge, Inc., an Ohio corporation (the
“Company”);

 

WITNESSETH:

 

WHEREAS, the Company maintains the Stoneridge, Inc. 401(k) Retirement Plan (the
“401(k) Plan”); and

 

WHEREAS, the Company now desires to establish the Stoneridge, Inc. Deferred
Compensation Plan (the “Plan”) in order to permit certain Non-Employee Directors
of the Company and certain management and highly compensated Employees of the
Company and other Participating Companies to make deferrals of portions of their
future Annual Cash Retainers and Committee Chair Cash Retainers while serving in
such capacity (in the case of the Non-Employee Directors) and to make deferrals
of future Base Salary, AIP Compensation and LTIP Awards while serving in such
capacity (in the case of Employees) and to receive Match Amounts with respect to
certain of such deferrals; and

 

WHEREAS, the Board of Directors of the Company has approved adoption of the
Plan;

 

NOW, THEREFORE, the Company’s Board of Directors hereby adopts the Plan,
effective June 1, 2017, as follows:

 

Article 1      
PRELIMINARY PROVISIONS

 

1.1.      Name. The name of this Plan shall be the Stoneridge, Inc. Deferred
Compensation Plan.

 

1.2.      Effective Date. This Plan shall be effective June 1, 2017.

 

1.3.      Purpose. This Plan is hereby established to provide unfunded deferred
compensation to certain Non-Employee Directors of the Company and certain
management and highly compensated Employees of the Company and the other
Participating Companies under certain conditions specified herein.

 

1.4.      Plan for a Select Group. This Plan only shall cover Non-Employee
Directors and Employees of the Company and the other Participating Companies who
are members of a “select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA. The Company shall have the authority to take any and all actions
necessary or desirable in order that this Plan shall satisfy the requirements
set forth in ERISA and lawful regulations and other lawful guidance thereunder
applicable to plans maintained for individuals who are members of a select group
of management or highly compensated employees. This Plan shall be administered
in such a manner, and benefits hereunder shall be so limited, notwithstanding
any apparently contrary provision of this Plan, in order that this Plan shall
constitute such a plan.

 

 

 

 

1.5.      Not a Funded Plan. It is the intention and purpose of the Company and
the other Participating Companies that this Plan shall be deemed to be
“unfunded” for federal income tax purposes as well as being such a plan as would
properly be described as “unfunded” for purposes of Title I of ERISA. This Plan
shall be administered in such a manner, notwithstanding any apparently contrary
provision of this Plan, in order that it will be so deemed and would be so
described. For the avoidance of doubt, establishment of a “rabbi trust” (if any)
or acquisition of corporate owned life insurance (if any) in connection with
this Plan shall in no way be deemed to alter the status of this Plan as unfunded
as hereinbefore provided in this Section.

 

1.6.      Section 409A Compliance. It is the intention and purpose of the
Company, the other Participating Companies and Participants that this Plan shall
be deemed at all relevant times to be in compliance with Section 409A of the
Code (as hereinafter defined) and lawful regulations and other lawful guidance
thereunder. Notwithstanding any apparently contrary provision of this Plan, this
Plan shall be interpreted and administered in such a manner that it will be so
deemed.

 

Article 2

DEFINITIONS

 

Unless the context otherwise indicates, the following words used herein shall
have the following meanings wherever used in this Plan:

 

2.1.      Adoption Date. The words “Adoption Date” shall mean the date as of
which any Participating Company shall have adopted the Plan.

 

2.2.      Affiliated Company. The words “Affiliated Company” generally shall
mean any corporation which would be defined as a member of a “controlled group
of corporations” within the meaning of Code Section 414(b) which includes the
Company or any Participating Company or any business organization which would be
defined as a trade or business (whether or not incorporated) which is under
“common control” within the meaning of Code Section 414(c) with the Company or
any Participating Company but, in each case, only during periods any such
corporation or business organization would be so defined. This definition shall
be modified in the following circumstances: (a) for purposes of the definition
of “Separation from Service” the modification described in Treasury Regulation
1.409A-1(h) shall apply; and (b) for purposes of determining whether Shares are
“Service Recipient Stock” with respect to an individual, the modification
described in Treasury Regulation Section 1.409A-1(b)(5)(iii) shall apply.

 

2.3.      AIP. The acronym “AIP” shall mean the Stoneridge, Inc. Annual
Incentive Plan, as the same may be amended from time to time and any successor
thereto.

 

2.4.      AIP Compensation. The words “AIP Compensation” shall mean an Employee
Participant’s annual incentive award for services rendered to a Participating
Company while a Participant, payable pursuant to the AIP. A Participant’s AIP
Compensation will not be reduced by amounts which are excluded from taxable
income under Code Sections 125, 402(e)(3) or 402(h) or deferred under this Plan.
A Participant’s AIP Compensation will not include AIP Compensation previously
deferred in accordance with the terms of this Plan when paid.

 

2.5.      Annual Cash Retainer. The words “Annual Cash Retainer” shall mean the
annual cash retainer payable as compensation to a Non-Employee Director for
services in such capacity.

 

 2 

 

 

2.6.      Annual Committee Chair Cash Retainer. The words “Annual Committee
Chair Cash Retainer” shall mean the annual cash retainer payable as additional
compensation to a Non-Employee Director for service as the chair of a committee
of the Board.

 

2.7.      Appeals Committee. The words “Appeals Committee” shall mean the
Appeals Committee established pursuant to Article 11 hereof.

 

2.8.      Base Salary. The words “Base Salary” shall mean an Employee
Participant’s base remuneration for services rendered to a Participating Company
while a Participant. A Participant’s Base Salary will not be reduced by amounts
which are excluded from taxable income under Code Sections 125, 402(e)(3) and
402(h) or deferred under this Plan. A Participant’s Base Salary will not include
AIP Compensation, LTIP Awards or any amounts previously deferred in accordance
with the terms of this Plan when paid.

 

2.9.      Beneficiary. The word “Beneficiary” shall mean any person who receives
or is designated to receive payment of any benefit under the terms of this Plan
because of the participation of another person in this Plan.

 

2.10.    Benefit Commencement Date. The words “Benefit Commencement Date” shall
mean the first date as of which benefits are to be paid or commence to be paid
to a Participant or Beneficiary pursuant to the terms of this Plan. A
Participant’s Benefit Commencement Date shall be as follows:

 

(a)      Separation Distribution Account. The Benefit Commencement Date is
described in Section 4.4(a).

 

(b)      Flexible Distribution Account. The Benefit Commencement Date is
described in Section 4.5(a).

 

(c)      Death or Disability Distribution. In the event the Participant elects
for his or her benefit to be paid immediately following his or her death and/or
Disability, and the Participant has not previously experienced his or her
Benefit Commencement Date, the Benefit Commencement Date shall be a date
selected by the Plan Administrator which is as soon as reasonably practicable,
but not later than ninety (90) days following the Participant’s death or
Disability. Otherwise, the Benefit Commencement Date shall be determined in
accordance with subsections (a) or (b), as applicable.

 

Distribution on account of an Unforeseeable Emergency shall not constitute a
Benefit Commencement Date.

 

2.11.    Board. The word “Board” shall mean the Board of Directors of the
Company.

 

2.12.    Breach of the Restrictive Covenants. The words “Breach of the
Restrictive Covenants” shall mean, during a Participant’s employment with the
Company or any Affiliated Company or thereafter, during the term of any written
agreement between the Company or Affiliated Company and the Participant dealing
with noncompetition, nonsolicitation, noninterference, confidentiality or
similar matters, the breach of such agreement by the Participant as reasonably
determined by the Committee in good faith, but only if such breach is not
remedied within thirty (30) days following actual written notification of such
breach by the Committee to the Participant.

 

 3 

 

 

2.13.    Cause. The word “Cause” shall mean for purposes of this Plan unless
otherwise provided by the Committee:

 

(a)      “Cause” as defined in any Individual Agreement to which the Participant
is a party, or

 

(b)      if there is no such Individual Agreement or if it does not define
Cause:

 

(i)          misappropriation of funds from the Company or dishonesty in the
course of fulfilling the Participant’s employment duties;

 

(ii)         conviction of a felony;

 

(iii)        commission of a crime or act or series of acts involving moral
turpitude;

 

(iv)        commission of an act or series of acts of dishonesty that are
materially inimical to the best interests of the Company;

 

(v)         breach of any material term of an employment agreement, if any;

 

(vi)        willful and repeated failure to perform the duties associated with
the Participant’s position, which failure has not been cured within thirty (30)
days after the Company gives notice thereof to the Participant; or

 

(vii)       failure to cooperate with any Company investigation or with any
investigation, inquiry, hearing or similar proceedings by any governmental
authority having jurisdiction over the Participant or the Company.

 

The Committee shall, unless otherwise provided in an Individual Agreement with
the Participant, have the sole discretion to determine whether “Cause” exists,
and its determination shall be final.

 

2.14.     Change in Control. The words “Change in Control” shall mean the
occurrence of any of the following events:

 

(a)      the Board or shareholders of the Company approve a consolidation or
merger that results in the shareholders of the Company immediately prior to the
transaction giving rise to the consolidation or merger owning less than 50% of
the total combined voting power of all classes of stock entitled to vote of the
surviving entity immediately after the consummation of the transaction giving
rise to the merger or consolidation;

 

(b)      the Board or shareholders of the Company approve the sale of
substantially all of the assets of the Company or the liquidation or dissolution
of the Company that results in the sale of such assets or the implementation of
such liquidation or dissolution;

 

(c)      any person or other entity (other than the Company or a Subsidiary or
any Company employee benefit plan (including any trustee of any such plan acting
in its capacity as trustee)) purchases any Shares (or securities convertible
into Shares) pursuant to a tender or exchange offer without the prior consent of
the Board, or becomes the beneficial owner of securities of the Company
representing 35% or more of the voting power of the Company’s outstanding
securities; or

 

 4 

 

 

(d)      during any two-year period, individuals who at the beginning of such
period constitute the entire Board cease to constitute a majority of the Board,
unless the election or the nomination for election of each new Director is
approved by at least two-thirds of the Directors then still in office who were
Directors at the beginning of that period.

 

For purposes of amounts which are subject to Code Section 409A, Change in
Control shall mean a Change in Control as defined above which is also a “change
in control event” within the meaning of such Section 409A.

 

2.15.     Code. The word “Code” shall mean the Internal Revenue Code of 1986, as
amended, and any lawful regulations or other lawful guidance promulgated
thereunder. Whenever a reference is made herein to a specific Code Section, such
reference shall be deemed to include any successor Code Section having the same
or a similar purpose.

 

2.16.     Committee. The word “Committee” shall mean the Compensation Committee
of the Board or such other committee authorized by the Board to act on matters
relevant to the Plan, or, absent such a committee; the full Board.

 

2.17.     Company. The word “Company” shall mean Stoneridge, Inc. and any
successor corporation or business organization which shall assume the duties and
obligations of Stoneridge, Inc. under this Plan.

 

2.18.     Deferral Amount. The words “Deferral Amount” shall mean for each
Participant a hypothetical amount equal to the amount by which the Participant’s
Annual Cash Retainer, Annual Committee Chair Cash Retainer, Base Salary, AIP
Compensation or LTIP Award are reduced by means of a Deferral Election pursuant
to Article 4 hereof, as such amount is adjusted from time to time to reflect
hypothetical investment income, gains or losses.

 

2.19.     Deferral Election. The words “Deferral Election” shall mean, with
respect to any Participant, the whole percentage or dollar amount of Annual Cash
Retainer, Committee Chair Cash Retainer, Base Salary, AIP Compensation or LTIP
Award which the Participant elects to defer on a hypothetical basis to the Plan
pursuant to Article 4 hereof.

 

2.20.     Director. The word “Director” shall mean a member of the Board.

 

2.21.     Disability. The word “Disability” shall mean, with respect to any
Participant, a Participant’s absence from active service with (but not a
Separation from Service from) the Company or any Affiliated Company: (i) due to
the Participant’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) due to the fact that because of the
Participant’s medically determinable physical or mental impairment, which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, for which the Participant is receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Employees of the Company or Affiliated
Company by which the Participant is employed. In lieu of a determination by the
Plan Administrator, a determination by the Social Security Administration or the
Railroad Retirement Board that a Participant is totally disabled shall be deemed
determinative that a Participant is Disabled for purposes of this Plan. If a
Participant is determined to be Disabled in accordance with a disability
insurance program maintained by the Company or Affiliated Company by which the
Participant is employed, the Participant will be considered Disabled for
purposes of this Plan if the definition of “disability” contained in such plan
complies with the requirements of this definition.

 

 5 

 

 

2.22.     Distribution Accounts. The words “Distribution Accounts” shall mean
the Separation Distribution Account and/or Flexible Distribution Account
maintained on the books of the Company for a Participant under this Plan. A
Participant’s Distribution Accounts shall be bookkeeping accounts only and shall
not constitute or be treated as reflecting a trust fund or other type of fund of
any kind.

 

2.23.     Effective Date. The words “Effective Date” shall mean the date this
Plan shall become effective, which date shall be June 1, 2017.

 

2.24.     Employee. The word “Employee” shall mean any common-law employee of
the Company or any other Participating Company, whether or not an officer or
Director, but excluding any person serving only in the capacity of a Director.

 

2.25.     ERISA. The acronym “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended, and any lawful regulations or other lawful
guidance promulgated thereunder. Whenever a reference is made herein to a
specific ERISA Section, such reference shall be deemed to include any successor
ERISA Section having the same or a similar purpose.

 

2.26.     Flexible Date. The words “Flexible Date” shall mean the year as of
which a Participant’s elects for a Flexible Distribution Account to be
distributed pursuant to Section 4.5.

 

2.27.     Flexible Distribution Account. The words “Flexible Distribution
Account” shall mean the bookkeeping account maintained by the Company on behalf
of each Participant with respect to any Deferral Amount and/or Match Amount that
the Participant elects to be distributed as of a specified Flexible Date in
accordance with Section 6.1(b).

 

2.28.     401(k) Plan. The words “401(k) Plan” shall mean the Stoneridge, Inc.
401(k) Retirement Plan or any replacement plan or successor plan thereto.

 

2.29.     Individual Agreement. The words “Individual Agreement” shall mean an
employment or similar agreement between a Participant and the Company or another
Participating Company.

 

2.30.     Intervening Event. The words “Intervening Event” shall mean an event
that occurs prior to the date a Participant’s Distribution Accounts are fully
distributed, as described in Section 6.2.

 

2.31.     LTIP. The acronym “LTIP” shall mean the Stoneridge, Inc. 2016
Long-Term Incentive Plan as the same may be amended from time to time and any
successor thereto.

 

2.32.     LTIP Award. The words “LTIP Award” shall mean a Participant’s long
term incentive award for services rendered to a Participating Company while a
Participant, payable pursuant to the LTIP. A Participant’s LTIP Award will not
be reduced by amounts which are excluded from taxable income under Code Sections
125, 402(e)(3) or 402(h) or deferred under this Plan. A Participant’s LTIP Award
will not include LTIP Awards previously deferred in accordance with the terms of
this Plan when paid.

 

 6 

 

 

2.33.     Match Amounts. The words “Match Amounts” shall mean for each
Participant the hypothetical amounts which are deemed to be credited to the
Participant’s Distribution Accounts pursuant to Article 4 hereof, as such amount
may be adjusted from time to time to reflect hypothetical investment income,
gains or losses.

 

2.34.     Military Service. The words “Military Service” shall mean duty in the
Armed Forces of the United States, whether voluntary or involuntary, provided
that the Non-Employee Director or Employee serves not more than one voluntary
enlistment or tour of duty and further provided that such voluntary enlistment
or tour of duty does not follow involuntary duty. To the extent required by law,
it is intended that this Plan shall be administered in compliance with the
Uniformed Services Employment and Reemployment Rights Act of 1994.

 

2.35.     Non-Employee Director. The words “Non-Employee Director” have the
meaning set forth in Section 16 of the Securities Exchange Act of 1934, as
amended, or any successor definition adopted by the Securities and Exchange
Commission.

 

2.36.    Participant. The word “Participant” shall mean any Non-Employee
Director or Employee who has performed all the acts required by this Plan to
become a Participant, who has become a Participant in accordance with Article 3
hereof, and who remains a Participant hereunder. However, the word “Participant”
may also include, where the context indicates, a former Participant in this
Plan.

 

2.37.    Participating Company. The words “Participating Company” shall mean the
Company and any Subsidiary which is or shall become a Participating Company in
the Plan pursuant to Article 14 hereof but only for periods while it is a
Participating Company.

 

2.38.    Performance Period. The words “Performance Period” shall mean the
period used to measure performance under the AIP and the LTIP, which shall be no
less than a twelve (12) month period. As of the Effective Date, the AIP
Performance Period is the twelve (12) month period ending on December 31 each
calendar year and the LTIP Performance Period is the thirty-six (36) month
period ending on December 31 each calendar year.

 

2.39.     Plan. The word “Plan” shall mean the Stoneridge, Inc. Deferred
Compensation Plan as set forth herein, effective as of the Effective Date, and
as it may be later amended.

 

2.40.     Plan Administrator. The words “Plan Administrator” shall mean the
person or persons, corporation or partnership designated as Plan Administrator
under Article 12 hereof.

 

2.41.     Plan Year. The words “Plan Year” shall mean the twelve (12) month
period ending on December 31 each calendar year. The first Plan Year shall be a
short Plan Year from June 1, 2017 through December 31, 2017.

 

2.42.     Separation Distribution Account. The words “Separation Distribution
Account” shall mean the bookkeeping account maintained by the Company on behalf
of each Participant with respect to any Deferral Amount and/or Match Amount that
the Participant elects to be distributed in conjunction with his or her
Separation from Service in accordance with Section 6.1(a).

 

 7 

 

 

2.43.     Separation from Service. The words “Separation from Service” shall
mean a “separation from service” as defined under Code Section 409A for purposes
of determining when a distribution may be made under the terms of a
non-qualified deferred compensation plan such as this Plan and which is
described for informational purposes in this Section. In general, a Separation
from Service with respect to an Employee for purposes of this Plan occurs when
there is a good faith severance of the employment relationship between the
Company or other Participating Company and its Affiliated Companies and an
Employee due to the Employee’s death, retirement or other “termination of
employment” (as that term is defined for purposes of identifying a Separation
from Service for purposes of Code Section 409A). Specifically, the following
shall apply:

 

(a)      An Employee will not be deemed to have a Separation from Service while
on military leave, sick leave, or other bona fide (i.e., where there is a
reasonable expectation that the Employee will return) leave of absence if the
period of such leave does not exceed six (6) months, or, if longer, so long as
the Employee retains a right to reemployment with the Company or other
Participating Company or an Affiliated Company by law or contract. If the leave
exceeds six (6) months and the Employee does not retain such a reemployment
right, the Separation from Service occurs on the first day following such six
(6) month period. However, where the leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes the Employee to be unable to perform the duties of the
Employee’s position of employment or any substantially similar position of
employment, twenty-nine (29) months will be substituted for six (6) months for
purposes of this subsection;

 

(b)      An Employee will not be considered to have a Separation from Service
merely due to transfer between Employee and independent contractor status
(including status as a Non-Employee Director of the Company); and

 

(c)      Whether a “termination of employment” (as defined for purposes of the
definition of Separation from Service under Code Section 409A) has occurred is
determined based on whether the facts and circumstances indicate that the
Company or other Participating Company or Affiliated Company and the Employee
reasonably anticipated that:

 

(i)           no further services would be performed after a certain date; or

 

(ii)         that the level of bona fide services the Employee would perform
after such date (whether as an Employee or independent contractor, including as
a Non-Employee Director) would permanently decrease to less than twenty percent
(20%) of the average level of bona fide services provided in the immediately
preceding thirty-six (36) months (or the full period of services if less).

 

This Plan contains definitions of both the words “Termination of Employment” and
the words “Separation from Service.” The definition of Termination of Employment
is the same as the definition in the 401(k) Plan with the intent of providing,
to the extent possible, parallel treatment of individuals who participate in
both plans. The term Separation from Service is contained in this Plan, but not
the 401(k) Plan, to highlight the fact that the definitions and effect thereof
may not always be the same

 

A Non-Employee Director is considered to have a Separation from Service with the
Company and its Affiliated Companies upon the expiration of the Non-Employee
Director relationship (and any other contract with the Non-Employee Director)
under which services are performed if the expiration is a good faith and
complete termination of the relationship. An expiration does not constitute a
good faith and complete termination of the contractual relationship if the
Company or an Affiliated Company anticipates a renewal of the relationship or
the Non-Employee Director becoming an Employee.

 

 8 

 

 

As of the Effective Date, because the Non-Employee Directors and the Employees
are covered by a single plan document, a Separation from Service for an
individual serving in both capacities (e.g. an individual who transfers from
service as an Employee and inside Director to service solely as a Non-Employee
Director) would require Separation from Service in both capacities in order to
be treated as having a Separation from Service under this Plan. If in the future
a different interpretation of Code Section 409A and Treasury Regulations
1.409A-1(c)(2)(ii) and 1.409A-1(h)(5) is appropriate, that interpretation will
be taken into account in determining whether a Separation from Service has
occurred for purposes of this Plan where applicable.

 

2.44.     Service Recipient Stock. The words “Service Recipient Stock” generally
shall mean a class of stock that as of the date of grant, is common stock for
purposes of Code Section 305 as more fully defined in Treasury Regulation
1.409A-1(b)(5)(iii).

 

2.45.    Shares. The word “Shares” shall mean the Common Shares, without par
value, of the Company. The Shares are intended to be Service Recipient Stock
with respect to any Participant for which such status is relevant.

 

2.46.     Subsequent Election. The words “Subsequent Election” shall mean, with
respect to any Participant, an election to redefer a Distribution Account in
accordance with Section 4.4(c) or 5.4(c).

 

2.47.     Subsidiary. The word “Subsidiary” shall mean any corporation (other
than the Company) in an unbroken chain of corporations beginning with the
Company if each of the corporations (other than the last corporation in the
unbroken chain) owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in that chain. In
order to be a Subsidiary for purposes of this Plan, a corporation or other
business organization must be organized under the laws of the United States of
America or one of the several States.

 

2.48.     Termination Date. The words “Termination Date” shall mean the date as
of which any Participating Company ceases to participate in the Plan.

 

2.49.     Termination of Employment. The words “Termination of Employment” shall
mean for any Employee the occurrence of a termination of employment as defined
in the 401(k) Plan. See the definition of the words “Separation from Service.”

 

2.50.     Treasury Regulation. The words “Treasury Regulation” shall mean the
tax regulations issued by the United States Internal Revenue Service. Whenever a
reference is made herein to a specific Treasury Regulation, such reference shall
be deemed to include any successor Treasury Regulation having the same or a
similar purpose.

 

2.51.     Trust. The word “Trust” shall mean any trust that may be established
pursuant to Article 10 hereof.

 

2.52.     Unforeseeable Emergency. The words “Unforeseeable Emergency” shall
have the meaning set forth under Code Section 409A, as more fully described in
Section 6.2(d).

 

 9 

 

 

2.53.     Vested Interest. The words “Vested Interest” shall mean with respect
to any Participant the total of (a) plus (b) where:

 

(a)      equals his or her Deferral Amounts; and

 

(b)      equals his or her Match Amounts, multiplied by the Participant’s Vested
Percentage.

 

2.54.     Vested Percentage. The words “Vested Percentage” shall mean for any
Participant a percentage determined on the basis of the Participant’s number of
Years of Participation in accordance with the following table:

 

Years of Participation  Vested Percentage      Fewer than 3 years   0% 3 or more
years   100%

 

Notwithstanding the foregoing, the Vested Percentage of a Participant’s Deferral
Amounts always shall be one hundred percent (100%) and the Vested Percentage of
a Participant’s Match Amounts shall become one hundred percent (100%) upon the
first to occur of the following events:

 

(a)      the Participant’s death while he or she is a Non-Employee Director or
an Employee;

 

(b)      the Participant’s Disability;

 

(c)      the effective date of the termination of the Plan; or

 

(d)      the date of a Change in Control.

 

However, notwithstanding any contrary provision of this Plan, regardless of a
Participant’s Vested Percentage, the Participant’s Match Amounts shall at all
times until paid be forfeitable (i.e., the Vested Percentage shall be reduced to
0%) for termination of employment for Cause or for Breach of the Restrictive
Covenants.

 

2.55.    Years of Participation. The words “Years of Participation” shall mean
complete calendar years of participation in this Plan. Notwithstanding the
foregoing, a Participant who would have satisfied the eligibility and
participation requirements set forth in Sections 3.1 and 3.2 as of December 31,
2016, and who continued in employment from January 1, 2017 through December 31,
2017, shall be credited with one Year of Participation for 2017, notwithstanding
the Plan’s Effective Date.

 

Article 3

ELIGIBILITY AND PARTICIPATION

 

3.1.      Eligibility. An individual will become eligible to participate in the
Plan on the date the individual becomes either:

 

(a)      a Non-Employee Director; or

 

 10 

 

 

(b)      an Employee of a Participating Company whose current annual rate of
Base Salary equals or exceeds $150,000 unless the Committee determines that the
individual is not a member of a select group of management or highly compensated
employees within the meaning of ERISA Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6).

 

Each Non-Employee Director and each such Employee shall be notified of his or
her eligibility to participate in this Plan upon the Participant’s attainment of
such status.

 

3.2.      Participation. Each Non-Employee Director and each Employee who has
satisfied the eligibility requirements set forth in Section 3.1 hereof shall
become a Participant as of the first day of the following Plan Year, provided
that the individual complies with appropriate administrative requirements for
enrollment of Participants. Notwithstanding the foregoing, such an individual
who would have satisfied the eligibility and participation requirements set
forth in Sections 3.1 and 3.2 as of December 31, 2016, and who continued in
employment from January 1, 2017 through June 1, 2017, shall become a Participant
as of June 1, 2017, provided the individual complies with appropriate
administrative requirements for enrollment of Participants.

 

An individual shall remain a Participant until the first to occur of the
individual’s death, Disability or Separation from Service. But see Section 3.3
regarding cessation of active participation due to a determination by the
Committee or transfer to an Affiliated Company that is not a Participating
Company.

 

3.3.      Cessation of Active Participation. In the event that the Committee
determines, in its sole discretion, that an Employee Participant is not a member
of a “select group of management or highly compensated employees” within the
meaning of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA, or
otherwise no longer is eligible to participate in the Plan (e.g. if an Employee
Participant ceases to be employed by a Participating Company but continues to be
employed by a Subsidiary or Affiliate), then the Participant’s active
participation in this Plan shall cease. In the event of such termination of
active participation:

 

(a)      such Participant shall no longer be permitted to receive allocation of
Deferral Amounts or Match Amounts hereunder; and

 

(b)      the Committee shall direct that such actions shall be taken which, in
its sole discretion, most closely adhere to the terms of this Plan while not
putting at risk its status as a plan maintained for a “select group of
management or highly compensated employees” as referred to above and continuing
to be in compliance with Code Section 409A and other applicable law.

 

3.4.      Inactive Participants. If a Participant ceases to be an active
Participant for any reason but has not died, become Disabled or had a Separation
from Service, he or she shall cease to be an active Participant and shall become
an inactive Participant.

 

3.5.      Return to Service by Participant. In the event that a former
Participant shall return to service as a Non-Employee Director or Employee, the
former Participant may become eligible to again become a Participant in the Plan
in accordance with Section 3.1 of this Plan, as a new Non-Employee Director or
new Employee, but subject to the restrictions of Code Section 409A. Such former
Participant shall become eligible to reenter the Plan pursuant to Section 3.2 as
of the first day of the following Plan Year, provided he or she remains a
Non-Employee Director or eligible Employee at that time.

 

 11 

 

 

Article 4

CONTRIBUTIONS AND Distribution ACCOUNTS

 

4.1.      Deferral Contributions. If a Participant makes a Deferral Election, a
portion of the Annual Cash Retainer, Annual Committee Chair Cash Retainer, Base
Salary, AIP Compensation and/or LTIP Award which would normally be paid to the
Participant by the Company or another Participating Company shall be retained,
and, in lieu thereof, a hypothetical amount equal thereto shall constitute a
Deferral Amount hereunder and shall be credited to the Participant’s
Distribution Accounts pursuant to Section 5.2 hereof. With respect to each Plan
Year (or Performance Period with respect to paragraphs (d) and (e) below), each
Participant may elect to defer a portion of the following amounts, subject to
the following limitations:

 

(a)      Deferrals by Non-Employee Directors. An eligible Non-Employee Director
may make a Deferral Election with respect to his or her Annual Cash Retainer
and, if applicable, his or her Annual Committee Chair Cash Retainer. The
Participant may specify a whole percentage or dollar amount to be deferred,
which percentage or dollar amount shall not exceed one hundred percent (100%) of
such retainer(s) unless otherwise provided by the Committee. The minimum amount
that may be deferred each year is Two Thousand Dollars ($2,000).

 

(b)      Deferrals by Employees.

 

(i)          Base Salary. An eligible Employee may make a Deferral Election with
respect to his or her Base Salary. The Participant may specify a whole
percentage or dollar amount to be deferred, which percentage or dollar amount
shall not exceed eighty percent (80%) of his or her Base Salary for such Plan
Year unless another maximum is established administratively by the Committee.

 

The minimum amount that may be deferred each year is Two Thousand Dollars
($2,000).

 

(ii)         AIP Deferral. Only an eligible Employee may make a Deferral
Election with respect to his or her AIP Compensation. The Participant may
specify a whole percentage or dollar amount to be deferred, which percentage or
dollar amount shall not exceed one hundred percent (100%) of his or her AIP
Compensation unless another maximum is established administratively by the
Committee. In addition, the minimum combined amount of AIP Compensation and Base
Salary that may be deferred shall not be less than Two Thousand Dollars
($2,000).

 

(iii)         LTIP Award. Only an eligible Employee may make a Deferral Election
with respect to his or her LTIP Award. The Participant may specify a whole
percentage or dollar amount to be deferred, which percentage or dollar amount
shall not exceed one hundred percent (100%) of his or her LTIP Award unless
another maximum is established administratively by the Committee and shall not
be less than Two Thousand Dollars ($2,000). Notwithstanding the foregoing, no
Deferral Election shall be permissible or effective with respect to any LTIP
Award which would qualify as a stock option or stock appreciation right exempt
from the application of Code Section 409A provided it did not contain a deferral
feature nor any other LTIP Award if deferral of such compensation is determined
by the Committee to be inconsistent with this Plan or the LTIP, respectively.

 

 12 

 

 

Notwithstanding the foregoing, with respect to the short first Plan Year from
June 1, 2017 through December 31, 2017, a Deferral Election may only apply to
the portion of the Annual Cash Retainer, Annual Committee Chair Cash Retainer
and/or Base Salary relating to services performed on or after June 1, 2017.
Furthermore, while the first AIP Performance Period occurring under this Plan
runs from January 1 through December 31, 2017, a Deferral Election of AIP
Compensation only may apply to the portion of the AIP Compensation relating to
services performed on or after June 1, 2017. Finally, no Deferral Elections may
be made with respect to LTIP Awards for any Performance Period beginning prior
to January 1, 2018.

 

4.2.      Match Contributions. If an Employee Participant has made the maximum
pre-tax and/or Roth contributions to the 401(k) Plan which are permitted under
Code Section 402(g) or the maximum elective contributions permitted under the
terms of the 401(k) Plan, he or she may be eligible to be credited with a Match
Amount for the applicable Plan Year or Performance Period. Unless otherwise
determined by the Committee, with respect to each Plan Year or Performance
Period, the Distribution Accounts of each such Participant who makes a Deferral
Election with respect to his or her Base Salary or AIP Compensation for such
Plan Year or Performance Period, shall be credited with a Match Amount equal to
the matching contribution amount which would have been provided to the
Participant’s matching account under the 401(k) Plan if the Deferral Amount had
instead been contributed to the 401(k) Plan and the limits imposed by Code
Sections 401(a)(17), 401(k)(3), 401(m)(2), 402(g), and 415 were not applicable
MINUS the amount of the match actually provided under the 401(k) Plan for such
Plan Year or Performance Period for such Participant.

 

Notwithstanding the foregoing, with respect to the short first Plan Year from
June 1, 2017 through December 31, 2017, Match Amounts will be credited only for
that portion of Base Salary that relates to services performed on or after June
1, 2017. Furthermore, with respect to the first AIP Performance Period occurring
under this Plan, which runs from January 1 through December 31, 2017, Match
Amounts will be credited only for that portion of AIP Compensation that relates
to services performed on or after June 1, 2017.

 

4.3.      Deferral Election Rules. The following rules shall apply to all
Deferral Elections.

 

(a)      Timing. Each Deferral Election shall be made at such time as is
required by the Plan Administrator, which in all events shall be made prior to
the beginning of the applicable Plan Year or Performance Period for which the
Deferral Election is made.

 

(b)      Form and Content. Each Deferral Election shall be made in the manner
prescribed by the Plan Administrator, and shall specify: (i) the sources of the
Deferral Amounts being deferred (e.g. Base Salary, Annual Cash Retainer); and
(ii) the specified percentage or dollar amount of each source to be deferred;
(iii) the portion of the Deferral Amounts to be credited to his or her
Separation Distribution Account and Flexible Distribution Account; and (iv)
whether death and/or Disability will be considered to be an Intervening Event.

 

(c)      Applicability. No Deferral Election shall be effective with respect to
amounts attributable to services performed before the first day of the
applicable Plan Year or Performance Period.

 

 13 

 

 

(d)      Irrevocability. Each Deferral Election shall be irrevocable for the
entire Plan Year or Performance Period for which it is made.

 

(e)      Additional Rules for Separation Distribution Accounts. With respect to
amounts to be credited to a Participant’s Separation Distribution Account, the
Deferral Election shall also specify the form of distribution, in accordance
with Section 4.4, which election shall also apply to the applicable Match
Amounts credited to the Participant’s Separation Distribution Account.

 

(f)      Additional Rules for Flexible Distribution Accounts. With respect to
amounts to be credited to a Participant’s Flexible Distribution Account, the
Deferral Election shall also specify the time of distribution, in accordance
with Section 4.5, which election shall also apply to the applicable Match
Amounts credited to the Participant’s Flexible Distribution Account.

 

(g)      Additional Requirements. Each Deferral Election, and all resulting
Deferral Amounts and Match Amounts, shall be subject to such further rules,
procedures, limits and restrictions as the Plan Administrator may establish from
time to time.

 

4.4.      Separation Distribution Account Elections. A Participant’s Vested
Interest in his or her Separation Distribution Account shall be distributed in
accordance with the subsections (a) through (e) below.

 

(a)      Time of Payment. A Participant’s Vested Interest in his or her
Separation Distribution Account shall be distributed, or commence to be
distributed, as of the first business day following the date that is six months
following the Participant’s Separation from Service, unless the date of
distribution is deferred in accordance with subsection (c), which date shall be
his or her “Benefit Commencement Date”.

 

(b)      Form of Payment. A Participant’s Vested Interest in his or her
Separation Distribution Account shall be distributed in the form elected by the
Participant. The available forms include:

 

(i)          Annual Installments. The Participant may elect any number of annual
installments between two (2) and fifteen (15). The first installment payment
shall be paid as of the Benefit Commencement Date; thereafter, installment
payments shall be paid as of the first day of each applicable calendar year.

 

For example, if a Participant wishes to receive his or her Vested Interest in
ten (10) installments, he or she will receive 1/10th of his or her Separation
Distribution Account on his or her Benefit Commencement Date (which could be
mid-year), then 1/9th as of the first day of the first calendar year following
his or her Benefit Commencement Date, 1/8th as of the first day of the following
calendar year, and so on until he or she receives his or her final installment.

 

(ii)         Lump Sum Payment. The Participant may elect to receive a single
lump sum payment.

 

If a Participant does not elect the form of payment of his or her Separation
Distribution Account, the Participant’s Vested Interest in his or her Separation
Distribution Account shall be distributed in ten (10) annual installments.

 

 14 

 

 

(c)       Subsequent Election Option. Notwithstanding the time and form of
distribution established under subsections (a) and (b), a Participant may make a
Subsequent Election with respect to all or part of his or her Separation
Distribution Account to change the time and/or form of distribution, in
accordance with the following rules:

 

(i)          The Subsequent Election must be made at least one year prior to the
date the Participant’s existing Benefit Commencement Date and may not become
effective for one year from the date of the Subsequent Election;

 

(ii)         The Subsequent Election must defer the Benefit Commencement Date to
a date that is at least five years after the Benefit Commencement Date then in
effect;

 

(iii)        If the Subsequent Election converts installment payments into a
single lump sum payment or a different number of installments, the installment
payments being redeferred shall be treated as a single lump sum payment payable
on the date of the first installment for purposes of applying the timing rules
in paragraphs (i) and (ii);

 

(iv)        The Subsequent Election of a lump sum payment from the Participant’s
Separation Distribution Account may divide the lump sum into two portions;
installment payments may not be divided; and

 

(v)         A Participant may make more than one Subsequent Election with
respect to his or her Separation Distribution Account, provided that no
Subsequent Election may be made after the tenth anniversary of his or her
Separation from Service and provided that no Subsequent Election may defer the
Benefit Commencement Date of the Distribution Account beyond the later to occur
of (A) the fifteenth (15th) anniversary of the date which is six (6) months and
one day following his or her Separation from Service or (B) his or her
attainment of age sixty-five (65).

 

(d)      Effect of Intervening Events. The time and form of distribution of a
Participant’s Separation Distribution Account will be superseded by any
Intervening Event for which the Participant has made an election to that effect.
Regardless of whether the Intervening Event occurs before or after the Benefit
Commencement Date of any such Separation Distribution Account, an Intervening
Event (i.e. the Participant’s death or Disability if so elected) will result in
payment of a single lump sum payment of the Participant’s remaining Vested
Interest in his or her Separation Distribution Account for which the Participant
has made an Intervening Event election. Payment will be made on a date selected
by the Plan Administrator which is not later than ninety (90) days following the
date of death or Disability of the Participant.

 

(e)      Cashout of Small Distribution Accounts. Notwithstanding any Deferral
Election then in effect, distribution of small Distribution Accounts shall be
made in accordance with Section 7.2.

 

4.5.      Flexible Distribution Account Elections. A Participant’s Vested
Interest in his or her Flexible Distribution Account shall be distributed in
accordance with the subsections (a) through (e) below.

 

 15 

 

 

(a)       Time of Payment. A Participant’s Vested Interest in his or her
Flexible Distribution Account shall be distributed in January of the year
elected by the Participant, subject to the following rules:

 

(i)          A Participant may elect a different Flexible Date with respect to
each Plan Year or Performance Period for which he or she makes a Deferral
Election (including splitting the amount among up to five (5) Flexible
Distribution Accounts with respect to any single Deferral Election), provided
that he or she may have no more than five total Flexible Distribution Accounts
at any given time.

 

(ii)         The Flexible Date may not be earlier than a date occurring within
the third calendar year following the end of the Plan Year or Performance Period
in which the Annual Cash Retainer, Annual Committee Chair Cash Retainer, Base
Salary or AIP Compensation is earned or the third calendar year following the
end of the Performance Period in which the LTIP Award is earned.

 

(iii)        For Employee Participants, the Flexible Date may not be earlier
than the date as of which the Participant shall have completed three (3) Years
of Participation and become 100% Vested in his or her Distribution Accounts;

 

(iv)        A Participant may defer the date of distribution in accordance with
subsection (c); and

 

(v)         The Flexible Date as of which a Participant’s first Flexible
Distribution Account is actually paid shall be his or her “Benefit Commencement
Date:” and

 

(vi)        Unless the Plan Administrator by administrative action permits
otherwise the Flexible Date for all Flexible Distribution Accounts shall be
January 15 of the applicable calendar year.

 

(b)      Form of Payment. The Participant’s Vested Interest in each Flexible
Distribution Account shall be distributed in the form of a single lump sum
payment.

 

(c)      Subsequent Election Option. Notwithstanding the time of distribution
established in subsection (a), s Participant may make a Subsequent Election with
respect to all or part of any Flexible Distribution Account to change the time
of distribution, in accordance with the following rules:

 

(i)          The Subsequent Election must be made at least one year prior to the
Flexible Date then in effect and may not become effective for one year from the
date of the Subsequent Election;

 

(ii)         The Subsequent Election must defer the Flexible Date to a date that
is at least five years after the Flexible Date then in effect;

 

(iii)        The Subsequent Election from the Participant’s Flexible
Distribution Account may divide the lump sum into two portions, provided that no
more than a total of five Flexible Distribution Accounts exist at any one time;
and

 

 16 

 

 

(iv)        A Participant may make more than one Subsequent Election with
respect to each Flexible Distribution Account, provided that no Subsequent
Election may be made after the tenth anniversary of his or her Separation from
Service and provided that no Subsequent Election may defer the Benefit
Commencement Date of the Distribution Account beyond the later to occur of (A)
the fifteenth (15th) anniversary of the date which is six (6) months and one day
following his or her Separation from Service or (B) his or her attainment of age
sixty-five (65).

 

(d)      Effect of Intervening Events. The time and form of distribution of a
Participant’s Flexible Distribution Accounts will be superseded by an
Intervening Event for which the Participant has made an election to that effect.
If the Intervening Event occurs before the Benefit Commencement Date of any such
Flexible Distribution Account, an Intervening Event (i.e. the Participant’s
death and/or Disability if so elected) will result in payment of a single lump
sum payment of the Participant’s remaining Vested Interest in all such Flexible
Distribution Accounts for which the Participant has made an Intervening Event
election. Payment will be made on a date selected by the Plan Administrator
which is not later than ninety (90) days following the date of death or
Disability of the Participant.

 

(e)      Cashout of Small Distribution Accounts. Notwithstanding any Deferral
Election then in effect, distribution of small Distribution Accounts shall be
made in accordance with Section 7.2.

 

4.6.      Contribution; Withholding and Other Limitations. Notwithstanding any
Deferral Amount elected under Section 4.1(a) or any Match Amount otherwise
creditable to a Participant’s Distribution Accounts under Section 4.2, the
Company may withhold from any Deferral Amount or Match Amount such amounts as
may be required for purposes of payment of the Participant’s Social Security,
Medicare and other applicable tax withholding. Furthermore, the Plan
Administrator may limit the Deferral Amount elected by a Participant to the
extent required for purposes of the payment of any other legally required
amounts (e.g., wage garnishment). Unless otherwise determined by the Plan
Administrator, in the event that taxes are withheld, the amount credited to the
Participant’s Distribution Accounts shall be reduced by the amount of such
withholding.

 

Article 5

Distribution ACCOUNTS

 

5.1.      Establishment of Distribution Accounts and Liability. The Plan
Administrator shall establish a Separation Distribution Account and a Flexible
Distribution Account in the name of each Participant on its books and records to
account for the Deferral Amounts and Match Amounts hypothetically contributed to
the Plan and the hypothetical investment income, gains and/or losses on such
amounts. In addition, the Plan Administrator may establish such subaccounts as
it shall deem appropriate from time to time. All hypothetical amounts credited
to the Accounts of any Participant, former Participant, or Beneficiary shall
constitute a general, unsecured liability of the Company and, if different, the
Participating Company by which the Participant was employed, to such Participant
or the Participant’s Beneficiary.

 

5.2.      Crediting Deferral Amounts and Match Amounts to Distribution Accounts.
Unless the Plan Administrator determines otherwise, amounts shall be credited to
the appropriate Distribution Accounts at the following times:

 

 17 

 

 

(a)      Deferral Amounts. Unless otherwise provided by the Plan Administrator
through administrative action, Deferral Amounts shall be credited to a
Participant’s Distribution Accounts as of the date the Participant’s Annual Cash
Retainer, Annual Committee Chair Cash Retainer, Base Salary, AIP Compensation or
LTIP Award is reduced pursuant to Section 4.1 hereof; and

 

(b)      Match Amounts. Match Amounts shall be credited to the Participant’s
Distribution Accounts on an annual basis following the end of the applicable
Plan Year or Performance Period or at such earlier time(s) as deemed appropriate
by the Plan Administrator. Match Amounts may be credited at different times
based on the reason for the match (e.g., relating to compensation in excess of
the Code Section 401(a)(17) compensation limit or relating to excess aggregate
contributions in the 401(k) Plan).

 

5.3.      Adjustment of Distribution Accounts. The Distribution Accounts of
Participants, former Participants, and Beneficiaries of deceased Participants
shall be adjusted from time to time to reflect the hypothetical contribution of
Deferral Amounts and Match Amounts, hypothetical investment income, gains and
losses, and distributions made to the Participant or Beneficiary. The value of
each of a Participant’s Distribution Accounts shall be determined in accordance
with procedures adopted by the Plan Administrator.

 

5.4.      Hypothetical Investment of Distribution Accounts. Participant
Distribution Accounts shall be hypothetically invested as if such Distribution
Accounts held actual assets rather than purely hypothetical assets and such
assets were actually invested.

 

(a)      In General. The Company shall designate actual investment funds or
other reasonable measures for the hypothetical investment of the amounts
credited to the Participants’ Distribution Accounts. The investment funds and
measures may include but shall not be limited to the following types of funds
and measures as determined by the Company:

 

(i)          Fixed annual interest rate using a Moody’s bond rate subject to
120% of the applicable federal rates (AFR);

 

(ii)         Equity index funds;

 

(iii)        Fixed income index funds; and

 

(iv)        A fund invested exclusively in Company Shares.

 

The Company shall have the sole discretion to determine the number of investment
funds or measures to be designated hereunder and the nature of the funds or
measures and may add, change or eliminate the investment funds or other measures
designated hereunder from time to time.

 

Subject to the provisions of subsection (b), Participants and former
Participants shall direct the hypothetical investment of their Distribution
Accounts among the investment funds and other measures designated by the Company
as though such Distribution Accounts held actual assets. Any such directions of
hypothetical investment shall be subject to such rules as the Company and Plan
Administrator may prescribe, including, but not limited to, rules concerning the
manner of providing hypothetical investment directions and the frequency of
changing such hypothetical investment directions. In the event a Participant or
former Participant does not direct the hypothetical investment of any portion of
his or her Distribution Accounts, such undirected portion shall be deemed to be
invested in one or more default investment funds or other measures as the Plan
Administrator determines.

 

 18 

 

 

(b)      Hypothetical Investment of Deferred Company Share Awards.
Notwithstanding any provisions of subsection (a) to the contrary, any Deferral
Amounts attributable to awards of Company Shares under the LTIP (or under any
other plan or arrangement which is both payable in Company Shares and from which
amounts may be deferred under this Plan, and any successor to the LTIP or such
other plan or arrangement if such successor provides for payment in Company
Shares) shall be deemed to be invested in a hypothetical fund of Company Shares
and when distributed, shall be distributed in the form of Company Shares.
Investment diversification is not permitted for such Deferred Amounts. The value
of such hypothetical Company Shares shall be adjusted from time to time to
reflect changes to the actual Company Shares (e.g. stock splits), as the Plan
Administrator shall determine, subject to the oversight of the Committee.
Deferrals shall be accounted for separately so that, for example, if dividends
are payable on the Shares which are deferred under this Plan by a particular
Participant, they shall be paid when the deferred Shares are delivered to that
Participant.

 

(c)      Hypothetical Investment of Other Deferrals in Company Shares. If
permitted in the discretion of the Plan Administrator, subject to the oversight
of the Committee, and subject to any special rules which the Plan Administrator
may impose, any Deferral Amounts attributable to compensation other than awards
of Company Shares (e.g. deferrals of Base Salary, AIP Compensation, Annual Cash
Retainers or Annual Committee Chair Cash Retainers) may be invested in the
hypothetical fund of Company Shares referred to in subsection (a) and further
described in subsection (b) as in any other fund provided for under the Plan
except as otherwise provided in this subsection (c). The special rules
applicable to the hypothetical investment of cash Deferral Amounts in the fund
of Company Shares are as follows: (i) such election must be made as part of the
initial deferral election, (ii) such hypothetical investment may not be changed
at any time so that investment diversification is not permitted for such
Deferral Amounts, and (iii) when such Amounts are distributed, they shall be
distributed in the form of cash and not in the form of Company Shares. As
provided in subsection (b), if dividends are payable on actual Company Shares,
hypothetical amounts equivalent to such dividends shall be paid in cash when the
Deferral Amounts are paid to the Participant as if the Participant had deferred
specific Shares.

 

Article 6      

ELIGIBILITY FOR BENEFITS

 

6.1.      In General. A Participant shall become eligible for payment of his or
her benefits in accordance with his or her Deferral Elections and the
Distribution Accounts to which his or her Deferral Amounts and Match Amounts are
credited.

 

(a)      Separation Distribution Account. A Participant who has a Separation
Distribution Account shall receive distribution of his or her Vested Interest in
such Separation Distribution Account as of his or her Benefit Commencement Date
following his or her Separation from Service. Amounts distributed from a
Participant’s Separation Distribution Account shall be payable in cash in the
time and manner elected in his or her Deferral Election, subject to the
requirement of Section 5.4(b) that deferred LTIP Awards of Company Shares be
distributed in the form of Company Shares.

 

 19 

 

 

(b)      Flexible Distribution Account. A Participant who has a Flexible
Distribution Account shall receive distribution of his or her Vested Interest in
such Flexible Distribution Account as of his or her Benefit Commencement Date
with respect to the Flexible Date. Amounts distributed from a Participant’s
Flexible Distribution Account shall be payable in the form of a single lump sum
payment of cash at the time elected in his or her Deferral Election, subject to
the requirement of Section 5.4(b) that deferred LTIP Awards of Company Shares be
distributed in the form of Company Shares.

 

6.2.      Intervening Events. Notwithstanding the general distribution rules set
forth in Section 6.1 above, a Participant shall become eligible for payment of
his or her benefits in accordance with the special rules applicable to the
following Intervening Events.

 

(a)      Disability. A Participant’s initial Deferral Election may contain a
separate distribution election to apply in the event of his or her Disability
(an Intervening Event) prior to commencement or complete distribution of his or
her Distribution Accounts. Specifically, a Participant may elect an immediate
lump sum payment upon his or her Disability. For example, a Participant who
makes a general election that his or her Separation Distribution Account shall
be paid in fifteen (15) annual installments may make a separate election that if
he or she becomes Disabled, his or her Separation Distribution Account will be
paid in a single lump sum on a date selected by the Plan Administrator which
shall not be later than ninety (90) days following the date of the Participant’s
death.

 

(b)      Death. A Participant’s initial Deferral Election may contain a separate
distribution election to apply in the event of his or her death prior to
complete distribution of his or her Distribution Accounts. These elections with
respect to the time and form of payment to the Participant’s Beneficiary are
described in Article 8.

 

(c)      Unforeseeable Emergency. Notwithstanding the distribution elections
made in a Participant’s Deferral Election, in the event of an Unforeseeable
Emergency, a Participant may apply for distribution from his or her Distribution
Accounts of an amount, not in excess of his or her Vested Interest, necessary to
satisfy the emergency. An “Unforeseeable Emergency” is a severe financial
hardship to the Participant resulting from: (i) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Code Section 152, without regard to
section 152(b)(1), (b)(2), and (d)(1)(B)); (ii) loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster); or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. For example, the imminent foreclosure of or eviction from the
service provider’s primary residence, the need to pay for medical expenses,
including non-refundable deductibles, as well as for the costs of prescription
drug medication and the need to pay for the funeral expenses of a spouse, a
beneficiary, or a dependent (as defined in section 152, without regard to
section 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an Unforeseeable
Emergency. Conversely, cash needs arising from events such as the purchase of a
residence or education expenses for a child, shall not be considered
unforeseeable or the result of an emergency. The Plan Administrator shall
determine whether a Participant is faced with an Unforeseeable Emergency based
on all relevant facts, circumstances and supporting evidence presented to the
Plan Administrator in the Participant’s application.

 

 20 

 

 

Distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan. Distributions because of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution). The Plan Administrator shall
determine the amount reasonably necessary to satisfy the Unforeseeable Emergency
based on all relevant facts, circumstances and supporting evidence presented to
the Plan Administrator in the Participant’s application, and shall take into
account any amount that would available if the Plan Administrator were to cancel
the Participant’s the current Deferral Election upon an Unforeseeable Emergency
distribution. The Plan Administrator may, but is not required to, cancel a
Participant’s the current Deferral Election as a condition of an Unforeseeable
Emergency distribution.

 

Distribution on account of Unforeseeable Emergency shall be made in the form of
a lump sum distribution of cash and/or Company Shares from the Participant’s
Distribution Accounts. Furthermore, the Participant’s Distribution Accounts
shall be reduced by the amount distributed.

 

6.3.      Forfeiture Due to Termination for Cause or Breach of the Restrictive
Covenants. Notwithstanding the foregoing provisions of this Article 6 to the
contrary, upon the Separation from Service of a Participant for Cause such
Participant shall forfeit his or her Match Amounts, regardless of his or her
Vested Interest in such amounts, and he or she shall thenceforth be ineligible
to participate in this Plan and, except as otherwise provided in this Section,
in no event shall he or she be entitled to the receipt of any other benefit
hereunder. Furthermore, upon any finding that a Participant or former
Participant has committed a Breach of the Restrictive Covenants, such
Participant or former Participant shall forfeit his or her Match Amounts,
regardless of his or her Vested Interest in such amounts and, except as
otherwise provided in this Section, any future payments under the Plan shall be
canceled.

 

Amounts previously paid shall not be recoverable by the Company or any other
Participating Company or Affiliate unless pursuant to the Company’s general
clawback policy. The Participant’s Deferral Amounts shall not be forfeited and
shall be paid as otherwise provided in this Plan. In the event of a disagreement
between the Participant and the Committee as to whether a Participant’s
Termination of Employment was for Cause, or whether there has been a Breach of
the Restrictive Covenants, or whether such a Breach of the Restrictive Covenants
shall have ceased, then, notwithstanding any contrary provision of this Plan,
payment of disputed benefits hereunder shall not be made until the dispute is
resolved subject to the provisions of Code Section 409A.

 

Article 7      
BENEFIT DISTRIBUTIONS

 

7.1.      Application for Benefit Distribution. Each Participant or Beneficiary
who is eligible for a benefit payment or Unforeseeable Emergency distribution
shall apply therefor, in the time and manner prescribed by the Plan
Administrator and in accordance with the provisions of this Article 7. Unless
permitted in accordance with Code Section 409A, failure to apply will not delay
payment.

 

 21 

 

 

7.2.      Cashout of Small Distribution Accounts. Notwithstanding any Deferral
Election then in effect to the contrary, if, as of a Participant’s Benefit
Commencement Date, the combined value of his or her Distribution Accounts does
not exceed the dollar threshold described in Code Section 402(g)(1)(B), as such
amount is adjusted from time to time ($18,000 in 2017), the combined amount in
all his or her Distribution Accounts shall be distributed in the form of a
single lump sum payment as of such Benefit Commencement Date.

 

7.3.      Prohibition on Acceleration of Distributions. Except as provided in
this Section and/or Code Section 409A, the Plan Administrator shall not permit
the acceleration of the time or schedule of any payment or amount scheduled to
be paid pursuant to the terms of this Plan, and no such payment may be made
whether or not provided for under the terms of this Plan. Examples of
accelerations which are permissible (subject to the discretion of the Plan
Administrator) follow:

 

(a)      The occurrence of Intervening Event or cancellation of a deferral
election due to Disability;

 

(b)      A payment in compliance with a qualified domestic relations order, as
described in Section 7.7;

 

(c)      A payment of a cash out with a value not greater than the applicable
dollar amount under Code Section 402(g)(1)(B), as described in Section 7.2;

 

(d)      A payment of employment taxes;

 

(e)      A payment upon income inclusion under Code Section 409A;

 

(f)      A cancellation by the Plan Administrator of deferrals in connection
with an Unforeseeable Emergency (or a hardship distribution under the 401(k)
Plan) and distribution of amounts pursuant to such Unforeseeable Emergency;

 

(g)      A payment due to the termination and liquidation of the Plan under
certain circumstances;

 

(h)      A payment of state, local or foreign taxes; and

 

(i)          Bona fide disputes as to the right to payment.

 

In the event that the Plan Administrator is considering any acceleration, the
Plan Administrator shall determine whether such an acceleration is permissible
under Code Section 409A and whether modification of the Plan is required to
permit such acceleration.

 

7.4.      Correction of Amounts Payable. Anything contained in this Article 7 to
the contrary notwithstanding, if, after the Separation from Service of a
Participant, the amount of benefits which would have been payable to the
Participant under this Plan is subject to any deduction, change, offset or
correction, then the remaining amount payable to such Participant and the
Participant’s Beneficiary shall be adjusted to reflect any such deduction,
change, offset or correction.

 

7.5.      Administrative Delay of Payments. Payments under this Plan generally
shall be made as of the time specified elsewhere in this Plan. Notwithstanding
the foregoing provision of this Section and such other provisions to the
contrary, the requirement that a distribution commence or be made on or before a
particular date or during a particular period shall be considered to be
satisfied if delayed due to a reason permissible under Code Section 409A if paid
by the time specified under Section 409A. For example, if calculation of the
amount to be paid on a specified Flexible Date is not administratively
practicable by such date due to reasons beyond the control of the Participant
the payment will be considered timely if payment is made during the first
taxable year of the Participant in which the calculation is administratively
practicable. This Section is not intended to permit a Participant, former
Participant or Beneficiary to elect to defer payment beyond the dates otherwise
provided therefor in this Plan.

 

 22 

 

 

7.6.      No Suspension of Benefits Due to Rehire. As of the Effective Date,
Code Section 409A does not permit a “suspension of benefits” on rehire.
Therefore, unless otherwise required by Section 409A, if a Participant has a
bona fide payment event, the distribution resulting from such payment event
shall not be suspended merely because the Participant is rehired after the
Benefit Commencement Date but before the distribution is completed.

 

7.7.      Consent Not Required. No consent shall be required of any person
(e.g., a spouse or beneficiary) in order for a Participant to elect another form
of benefits or to revoke such an election, except to the extent required by a
qualified domestic relations order, as described in Section 7.8.

 

7.8.      Qualified Domestic Relations Orders. Notwithstanding any distribution
provision to the contrary, the Plan Administrator shall make payment to an
alternate payee under a qualified domestic relations order. The Plan
Administrator shall adopt a qualified domestic relations order policy applicable
to the Plan. To the extent appropriate and in compliance with Code Section 409A,
the policy shall parallel that established from time to time for the 401(k) Plan
unless the Plan Administrator determines otherwise.

 

Article 8

DEATH BENEFITS

 

8.1.      Death On or After Benefit Commencement Date. In the event of the death
of a Participant or former Participant with a Vested Interest on or after the
Participant’s Benefit Commencement Date, the Vested Interest shall be paid to
the Participant’s Beneficiary in the manner elected by the Participant in his or
her Deferral Election, which may be the continuation of the payments as if the
Beneficiary were the Participant or as a single lump sum of all remaining
payments. For example, a Participant who, in accordance with his or her Deferral
Election has begun receiving annual installments from his or her Separation
Distribution Account, may have also elected that such installment payments are
to continue after his or her death or that the remainder of his or her Vested
Interest be paid in a single lump sum payment immediately following his or her
death.

 

8.2.      Death Prior To Benefit Commencement Date. Each Participant shall elect
the manner in which his or her Distribution Accounts shall be paid in the event
of his or her death prior to the Participant’s Benefit Commencement Date. The
Participant may make a separate election with respect to his or her Separation
Distribution Account and a separate election with respect to his or her Flexible
Distribution Accounts as follows:

 

(a)      Separation Distribution Account. The Participant may elect that his or
her Separation Distribution Account shall be payable as an immediate lump sum
payment following his or her death or be paid in the manner elected for payment
upon Separation from Service but with payments based on the Participant’s death
rather than his or her Separation from Service and without the six (6) month
payment delay: and

 

 23 

 

 

(b)      Flexible Distribution Account. The Participant may elect that his or
her Flexible Distribution Accounts shall be payable as an immediate lump sum
payment following his or her death or be paid on the date(s) elected for payment
in the Participant’s currently effective Deferral Election.

 

8.3.      Automatic Beneficiary. Unless a Participant or former Participant has
designated a Beneficiary in accordance with the provisions of Section 8.4
hereof, the Participant’s Beneficiary shall be deemed to be the person or
persons in the first of the following classes in which there are any survivors
of such Participant or former Participant:

 

(a)      the Participant’s spouse at the time of the Participant’s death;

 

(b)      the Participant’s issue, per stirpes;

 

(c)      the Participant’s parents; or

 

(d)      the Participant’s estate.

 

8.4.      Designated Beneficiary or Beneficiaries. A Participant or former
Participant may, in the manner prescribed by the Plan Administrator, designate a
Beneficiary or Beneficiaries to receive any benefit payable under Section 8.1 or
8.2 hereof. In the event a Participant or former Participant dies at a time when
the Participant has a designation on file which does not dispose of the total
benefit distributable under Section 8.1 or 8.2 hereof, then the portion of such
benefit distributable on behalf of said Participant or former Participant, the
disposition of which was not determined by the deceased Participant’s or former
Participant’s designation, shall be distributed to a Beneficiary determined
under Section 8.3 hereof. Any ambiguity in a Participant’s or former
Participant’s Beneficiary designation shall be resolved by the Plan
Administrator.

 

If a Participant is receiving installment payments and the Participant’s
Beneficiary dies after the Participant’s Benefit Commencement Date, but prior to
the death of the Participant, such Participant shall continue to receive the
annual benefits payable under such form and he or she shall be entitled to
designate a new Beneficiary.

 

Article 9

RIGHTS OF PARTICIPANTS AND BENEFICIARIES

 

9.1.      Creditor Status of Participant and Beneficiary. This Plan constitutes
the unfunded, unsecured promise of the Company and, if the Participant is
employed by another Participating Company, such Participating Company, to make
benefit payments to such Participant, former Participant or Beneficiary in the
future and shall be a liability solely against the general assets of the Company
and the applicable Participating Company, if any. Neither the Company nor any
Participating Company shall be required to segregate, set aside or escrow any
amounts for the benefit of any Participant, former Participant or Beneficiary.
Each Participant, former Participant and Beneficiary shall have the status of a
general unsecured creditor of the Company and, if applicable, the other
Participating Company by which the Participant was employed, and may look only
to the Company and applicable Participating Company, if any, and their general
assets for payment of benefits under this Plan.

 

 24 

 

 

9.2.      Rights with Respect to a Trust. Any Trust, and any assets held thereby
to assist the Company and the other Participating Companies in meeting their
obligations under this Plan, shall in no way be deemed to controvert the
provisions of Section 9.1 hereof.

 

9.3.      Investments. In its sole discretion, the Company may acquire (or
direct the other Participating Companies to acquire) insurance policies,
annuities or other financial vehicles for the purpose of providing future assets
to the Company or the other Participating Companies to meet their anticipated
liabilities under this Plan. Without limiting the generality of the foregoing,
the Company and other Participating Companies may (but need not) invest in
investment funds to track the hypothetical investments of the Participants,
former Participants and Beneficiaries. Any policies, annuities or other
investments shall at all times be and remain unrestricted general property and
assets of the Company or other Participating Companies or property of a Trust.
Participants and Beneficiaries shall have no rights, other than as general
unsecured creditors, with respect to such policies, annuities or other acquired
assets, including any investment funds acquired to track their hypothetical
investments and any investments held in a Trust.

 

Article 10

TRUST

 

10.1.     Establishment of One or More Trusts. Notwithstanding any other
provision or interpretation of this Plan, the Company may establish one or more
Trusts in which to hold cash, insurance policies or other assets to be used to
make, or reimburse the Company and the other Participating Companies for,
payments to the Participants, former Participants or Beneficiaries of all or
part of the benefits under this Plan. Any Trust assets shall at all times remain
subject to the claims of general creditors of the Company and the other
Participating Companies in the event of their insolvency as more fully described
in the Trust.

 

10.2.     Obligations of the Company. Notwithstanding the fact that a Trust may
be established under Section 10.1 hereof, the Company and other Participating
Companies as applicable shall remain liable for paying the benefits under this
Plan. However, any payment of benefits to a Participant, former Participant or
Beneficiary made by such a Trust shall satisfy the obligation of the Company and
other Participating Companies, as applicable, to make such payment to such
person.

 

10.3.     Trust Terms. A Trust established under Section 10.1 hereof may be
revocable by the Company; provided, however, that such a Trust may become
irrevocable in accordance with its terms in the event of a Change in Control.
Such a Trust may contain such other terms and conditions as the Company may
determine to be necessary or desirable. The Company may terminate or amend a
Trust established under Section 10.1 hereof at any time, and in any manner it
deems necessary or desirable, subject to the preceding sentence and the terms of
any agreement under which any such Trust is established or maintained.

 

Article 11

CLAIMS PROCEDURE

 

11.1.     Claim for Benefits. Any application for benefits made in accordance
with Section 7.1 shall be considered a claim for benefits hereunder. The Plan
Administrator shall process each such claim and determine entitlement to
benefits within thirty (30) days following its receipt of a completed
application for benefits unless special circumstances require an extension of
time for processing the claim. If such an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial thirty (30) day period. In no event
shall such extension exceed a period of thirty (30) days from the end of such
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date as of which the Plan Administrator
expects to render the final decision.

 

 25 

 

 

If such a claim is wholly or partially denied by the Plan Administrator, the
Plan Administrator shall notify the claimant of the denial of the claim in
writing, delivered in person or mailed by first class mail to the claimant’s
last known address. Such notice of denial shall contain:

 

(a)      the specific reason or reasons for denial of the claim;

 

(b)      a reference to the relevant Plan provisions upon which the denial is
based;

 

(c)      a description of any additional material or information necessary for
the claimant to perfect the claim, together with an explanation of why such
material or information is necessary; and

 

(d)      an explanation of this Plan’s claim review procedure.

 

The interpretations, determinations and decisions of the Plan Administrator
shall be final and binding upon all persons with respect to any right, benefit
and privilege hereunder, subject to the review procedures set forth in this
Article 11.

 

11.2.     Request for Review of a Denial of a Claim for Benefits. Any claimant
or any authorized representative of such claimant whose claim for benefits under
this Plan has been denied or deemed denied, in whole or in part, by the Plan
Administrator may upon written notice delivered to the Appeals Committee request
a review by the Appeals Committee of such denial of the Participant’s claim for
benefits. Such claimant shall have sixty (60) days from the date the claim is
deemed denied, or sixty (60) days from receipt of the notice denying the claim,
as the case may be, in which to request such a review. The claimant’s notice
must specify the relief requested and the reason such claimant believes the
denial should be reversed.

 

11.3.      Appeals Procedure. The Appeals Committee is hereby authorized to
review the facts and relevant documents, including this Plan, to interpret this
Plan and other relevant documents and to render a decision on the appeal of the
claimant. Such review may be made by written briefs submitted by the claimant
and the Plan Administrator or at a hearing, or by both, as shall be deemed
necessary by the Appeals Committee. Upon receipt of a request for review, the
Appeals Committee shall schedule a hearing to be held (subject to reasonable
scheduling conflicts) not less than thirty (30) nor more than forty-five (45)
days from the receipt of such request. The date and time of such hearing shall
be designated by the Appeals Committee upon not less than fifteen (15) days’
notice to the claimant and the Plan Administrator unless both of them accept
shorter notice. The notice shall specify that such claimant must indicate in
writing, at least five (5) days in advance of the time established for such
hearing, the claimant’s intention to appear at the appointed time and place, or
the hearing will automatically be canceled. The reply shall specify any other
persons who will accompany the claimant to the hearing, or such other persons
will not be admitted to the hearing. The Appeals Committee shall make every
effort to schedule the hearing on a day and at a time which is convenient to
both the claimant and the Plan Administrator. The hearing will be scheduled at
the Company’s headquarters unless the Appeals Committee determines that another
location would be more appropriate. The claimant, or the claimant’s duly
authorized representative, may review all pertinent documents relating to the
claim in preparation for the hearing and may submit issues and comments in
writing prior to or during the hearing.

 

 26 

 

 

11.4.     Decision upon Review of Denial of Claim for Benefits. After the review
has been completed, the Appeals Committee shall render a decision in writing, a
copy of which shall be sent to both the claimant and the Plan Administrator. In
making its decision the Appeals Committee shall have full power, authority, and
discretion to determine any and all questions of fact, resolve all questions of
interpretation of this instrument or related documents which may arise under any
of the provisions of this Plan or such documents as to which no other provision
for determination is made hereunder, and exercise all other powers and
discretions necessary to be exercised under the terms of this Plan which it is
herein given or for which no contrary provision is made and to determine the
right to benefits of, and the amount of benefits, if any, payable to, any person
in accordance with the provisions of this Plan. The Appeals Committee shall
render a decision on the claim review promptly, but not more than sixty (60)
days after the receipt of the claimant’s request for review, unless a hearing is
held, in which case the sixty (60) day period shall be extended to thirty (30)
days after the date of the hearing. Such decision shall include specific reasons
for the decision, written in a manner calculated to be understood by the
claimant, and shall contain specific references to the pertinent provisions of
the Plan and related documents upon which the decision is based. The decision on
review shall be furnished to the claimant within the appropriate time described
above. There shall be no further appeal from a decision rendered by the Appeals
Committee. The decision of the Appeals Committee shall be final and binding in
all respects on the Plan Administrator, the Company and the claimant. Except as
otherwise provided by law, the review procedures of this Article 11 shall be the
claimant’s sole and exclusive remedy and shall be in lieu of all actions at law,
in equity, pursuant to arbitration or otherwise.

 

11.5.      Establishment of Appeals Committee. The Committee shall appoint the
members of an Appeals Committee which shall consist of three (3) or more
members. The members of the Appeals Committee shall remain in office at the will
of the Committee, and the Committee, from time to time, may remove any of said
members with or without cause. A member of the Appeals Committee may resign upon
written notice to the remaining member or members of the Appeals Committee and
to the Committee, respectively. The fact that a person is a Participant or a
former Participant or a prospective Participant shall not disqualify the
claimant from acting as a member of the Appeals Committee, nor shall any member
of the Appeals Committee be disqualified from acting on any question because of
the claimant’s interest therein, except that no member of the Appeals Committee
may act on any claim which such member has brought as a Participant, former
Participant or Beneficiary under this Plan. In case of the death, resignation or
removal of any member of the Appeals Committee, the remaining members shall act
until a successor-member shall be appointed by the Committee. At the Plan
Administrator’s request, the Committee shall notify the Plan Administrator in
writing of the names of the original members of the Appeals Committee, of any
and all changes in the membership of the Appeals Committee, of the member
designated as Chairman, and the member designated as Secretary, and of any
changes in either office. Until notified of a change, the Plan Administrator
shall be protected in assuming that there has been no change in the membership
of the Appeals Committee or the designation of Chairman or of Secretary since
the last notification was filed with it. The Plan Administrator shall be under
no obligation at any time to inquire into the membership of the Appeals
Committee or its officers. All communications to the Appeals Committee shall be
addressed to its Secretary at the address of the Company.

 

 27 

 

 

11.6.     Operations of Appeals Committee. On all matters and questions, a
decision of a majority of the members of the Appeals Committee shall govern and
control. Meetings may be held in person or by electronic means. In lieu of a
meeting, decisions may be made by unanimous written consent. The Appeals
Committee shall appoint one of its members to act as its Chairman and another
member to act as Secretary. The terms of office of these members shall be
determined by the Appeals Committee, and either or both the Secretary and
Chairman may be removed by the other members of the Appeals Committee for any
reason which such other members may deem just and proper. The Secretary shall do
all things directed by the Appeals Committee. Although the Appeals Committee
shall act by decision of a majority of its members as above provided,
nevertheless in the absence of written notice to the contrary, every person may
deal with the Secretary and consider the claimant’s acts as having been
authorized by the Appeals Committee. Any notice served or demand made on the
Secretary shall be deemed to have been served or made upon the Appeals
Committee.

 

11.7.      Disability Claim. If a claim requires a determination of Disability,
these procedures will be administered to comply with applicable Department of
Labor Regulations to the extent applicable.

 

11.8.      Legal Action after Claims Procedure. These claims procedures must be
exhausted prior to any legal action against the Plan or any other person by or
on behalf of the claimant. Any legal action must be filed within one (1) year
after the exhaustion of the claims and appeals process.

 

11.9.      Alternative Claims Procedure. The Company may adopt and alternative
claims procedure in lieu of the procedure specified in this Plan. Such
alternative may include the claims procedure of the 401(k) Plan to the extent
the provisions thereof shall be applicable.

 

Article 12

ADMINISTRATION

 

12.1.      Appointment of Plan Administrator. The Committee shall appoint the
Plan Administrator which shall be any person(s), corporation or partnership
(including the Company itself) as said Committee shall deem desirable in its
sole discretion. The Plan Administrator may be removed or resign upon thirty
(30) days’ written notice or such lesser period of notice as is mutually
agreeable. Unless the Committee appoints another Plan Administrator, the Company
shall be the Plan Administrator.

 

12.2.     Powers and Duties of the Plan Administrator. Except as expressly
otherwise set forth herein, the Plan Administrator shall have the authority and
responsibility granted or imposed on an “administrator” by ERISA. The Plan
Administrator shall determine any and all questions of fact, resolve all
questions of interpretation of this Plan which may arise under any of the
provisions of this Plan or any related document as to which no other provision
for determination is made hereunder, and exercise all other powers and
discretions necessary to be exercised under the terms of this Plan which it is
herein given or for which no contrary provision is made. The Plan Administrator
shall have full power and discretion to interpret this Plan and related
documents, to resolve ambiguities, inconsistencies and omissions, to determine
any question of fact, and to determine the rights and benefits, if any, of any
Participant or other applicant, in accordance with the provisions of this Plan.
Subject to the provisions of any claims procedure hereunder, the Plan
Administrator’s decision with respect to any matter shall be final and binding
on all parties concerned, and neither the Plan Administrator nor any of its
directors, officers, employees or delegates nor, where applicable, the
directors, officers or employees of any delegate, shall be liable in that regard
except for gross abuse of the discretion given it and them under the terms of
this Plan. All determinations of the Plan Administrator shall be made in a
uniform, consistent and nondiscriminatory manner with respect to all
Participants, former Participants and Beneficiaries in similar circumstances.
The Plan Administrator, from time to time, may designate one or more persons or
agents to carry out any or all of its duties hereunder.

 

 28 

 

 

12.3.     Delegation of Authority. The Committee, or the Plan Administrator,
with the approval of the Committee, may retain one or more third party vendors
to aid in administration of the Plan and may delegate administrative authority
to such vendor(s).

 

12.4.     Engagement of Advisors. The Plan Administrator may employ actuaries,
attorneys, accountants, brokers, employee benefit consultants, and other
specialists to render advice concerning any responsibility the Plan
Administrator, Appeals Committee or Committee has under this Plan. Such persons
may also be advisors to the Company or any other Participating Company.

 

12.5.     Payment of Costs and Expenses. The costs and expenses incurred in the
administration of this Plan shall be paid in either of the following manners as
determined by the Company in its sole discretion:

 

(a)      the expenses may be paid directly by one or more of the Participating
Companies; or

 

(b)      the expenses may be paid out of the Trust, if any (subject to any
restriction contained in such Trust or required by law).

 

Such costs and expenses include those incident to the performance of the
responsibilities of the Plan Administrator, Appeals Committee or Committee,
including but not limited to, claims administration fees and costs, fees of
accountants, legal counsel and other specialists, bonding expenses, and other
costs of administering this Plan. Notwithstanding the foregoing, in no event
will any person serving in the capacity of Plan Administrator, Appeals Committee
member or Committee member who is a full-time employee of a Participating
Company be entitled to any compensation for such services.

 

Article 13

AMENDMENT AND TERMINATION

 

13.1.      Power to Amend. The Company reserves the right to amend the Plan
retroactively or otherwise, in any manner that it deems advisable, by action of
its Board. No amendment shall, without the prior written consent of the
Participant, former Participant or Beneficiary, as the case may be, affect the
amount, Vested Percentage or form payment of the Participant’s, former
Participant’s or Beneficiary’s benefits hereunder determined as of the date such
amendment becomes effective nor the right of the Participant, former Participant
or Beneficiary to receive such benefits, except to the extent any of the
foregoing may be required or permissible under the law.

 

13.2.      Power to Terminate. The Company reserves the right to terminate the
Plan at any time that it deems advisable, by action of its Board. No termination
shall, without the prior written consent of the Participant, former Participant
or Beneficiary, as the case may be, affect the amount, Vested Percentage or form
payment of the Participant’s, former Participant’s or Beneficiary’s benefits
hereunder determined prior to such termination becomes effective nor the right
of the Participant, former Participant or Beneficiary to receive such benefits,
except to the extent any of the foregoing may be required or permissible under
the law. Except as otherwise permissible under the law, in accordance with
Treasury Regulation 1.409A-3(j)(4)(ix), Plan termination may occur only (a) in
connection with certain corporate liquidations or with the approval of a
bankruptcy court, (b) within one month before or twelve (12) months after a
change in control event as defined in Treasury Regulation 1.409A-3(i)(5) or (c)
in accordance with the provisions of Treasury Regulation 1.409A-3(j)(4)(ix)(C).

 

 29 

 

 

13.3.     Effects of Plan Termination. If this Plan is terminated then, on and
after the effective date of such termination, all deferrals hereunder shall
cease. All amounts then credited to each Participant’s Distribution Accounts
shall become fully vested. To the extent permitted under Code Section 409A
concerning plan terminations and liquidations, upon Plan termination, each
Participant’s Distribution Accounts shall be distributed in the form of a single
lump sum payment of cash and/or Company Shares, notwithstanding any distribution
elections then outstanding.

 

13.4.     No Liability for Plan Amendment or Termination. Neither the Company,
nor any other Participating Company, nor the Board, Committee or any officer,
Employee or Director thereof shall have any liability as a result of the
amendment or termination of this Plan. Without limiting the generality of the
foregoing, neither the Company any other Participating Company, nor the Board,
Committee nor any officer, Employee or Director thereof shall have any liability
for to any Participant for terminating this Plan notwithstanding the fact that a
Participant may have expected to make future deferrals and have future
allocations made on the Participant’s behalf hereunder had this Plan remained in
effect.

 

Article 14

PARTICIPATING COMPANIES

 

14.1.      List of Participating Companies. The Participating Companies as of
the Effective Date are as follows:

 

Participating Companies Adoption Date Termination Date       Stoneridge, Inc.
June 1, 2017 Stoneridge Control Devices, Inc. June 1, 2017   Stoneridge
Electronics, Inc.              June 1, 2017  

 

14.2.     Designation of Participating Companies. A Subsidiary, if organized
under the laws of the United States of America or any State, may become a
Participating Company under this Plan at any time. Such a Subsidiary, may become
a Participating Company by administrative action by the Company, without the
need for amendment hereof. Thereafter Section 14.1 may be amended to document
the addition of such Participating Company. Such amendment shall specify the
name of the Participating Company, its Adoption Date and other pertinent
information. The coverage of an Employee of a Subsidiary with the cooperation of
the Subsidiary shall be deemed the adoption of this Plan by such Subsidiary and
the agreement to its terms as the same may be amended from time to time.

 

14.3.     Adoption of Supplements. The Company may determine that special
provisions shall be applicable to some or all of the Participants of a
Participating Company, either in addition to or in lieu of certain provisions of
this Plan. In such event, the Company shall adopt a Supplement with respect to
the Participating Company which employs such individuals which Supplement shall
specify by name or otherwise the Employees of the Participating Company covered
thereby and the special provisions applicable to such Employees. Any Supplement
shall be deemed to be a part of this Plan solely with respect to the Employees
specified therein.

 

 30 

 

 

14.4.     Amendment of Supplements. The Company, from time to time, may amend,
modify or terminate any Supplement; provided, however, that no such action shall
operate so as to deprive any Participant who was covered by such Supplement of
any vested rights to which the Participant is entitled under this Plan or the
Supplement.

 

14.5.     Termination of Participation of Participating Company. A Participating
Company whose status as a Subsidiary terminates shall no longer be deemed a
Participating Company as of the date of the termination of such Subsidiary
status. Alternatively, the Company may terminate this Plan with respect to
Participants employed by any Participating Company by an amendment to Section
14.1 hereof which specifies the name of the Participating Company, and its
Termination Date, and other pertinent information. Distribution of the benefits
of Participants employed by said Participating Company shall thereupon be made
in the manner provided in Article 13 hereof.

 

14.6.     Delegation of Authority. The Company is hereby fully empowered to act
on behalf of itself and the other Participating Companies as it may deem
appropriate in maintaining the Plan. Without limiting the generality of the
foregoing, such actions include obtaining and retaining relevant tax advantages
for the Plan. Furthermore, the adoption by the Company of any amendment to the
Plan or the termination thereof, will constitute and represent, without any
further action on the part of any Participating Company, the approval, adoption,
ratification or confirmation by each Participating Company of any such amendment
or termination. In addition, the appointment of or removal by the Company of any
member of the Appeals Committee, any Plan Administrator or other person under
the Plan shall constitute and represent, without any further action on the part
of any Participating Company, the appointment or removal by each Participating
Company of such person.

 

14.7.     Amendment Restrictions and Procedures. Amendments authorized by this
Article 14, including those adding or removing a Participating Company, shall be
subject to the provisions of Article 13 hereof dealing with amendment and
termination of the Plan, as applicable.

 

Article 15

MISCELLANEOUS

 

15.1.     Non-Alienation. Subject to Section 7.7 regarding qualified domestic
relations orders, no benefits or amounts credited to a Participant’s
Distribution Accounts under this Plan shall be subject in any manner to be
anticipated, alienated, sold, transferred, assigned, pledged, encumbered,
attached, garnished or charged in any manner (either at law or in equity), and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach, garnish or charge the same shall be void; nor shall any such
benefits or amounts in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits or amounts as are herein provided for him or her. Notwithstanding any
other provision or interpretation of this Plan, the Company may establish a
Trust in which to hold cash, insurance policies or other assets to be used to
make, or reimburse the Participating Companies for, payments to the Participants
or Beneficiaries of all or part of the benefits under this Plan. Any Trust
assets shall at all times remain subject to the claims of general creditors of
the Participating Companies in the event of their insolvency as more fully
described in the Trust.

 

15.2.     Tax Withholding. The Company or any other Participating Company may
withhold from a Participant’s compensation or any payment made by it under this
Plan such amount or amounts as may be required for purposes of complying with
the tax withholding or other provisions of the Code or the Social Security Act
or any state or local income or employment tax act or for purposes of paying any
estate, inheritance or other tax attributable to any amounts payable hereunder.

 

 31 

 

 

15.3.     Incapacity and Facility of Payment. If the Plan Administrator
determines that any Participant or other person entitled to payments under this
Plan is incompetent by reason of physical or mental disability and is
consequently unable to give a valid receipt for payments made hereunder, or is a
minor, the Plan Administrator may order the payments becoming due to such person
to be made to another person for the Participant’s benefit, without
responsibility on the part of the Plan Administrator to follow the application
of amounts so paid. Payments made pursuant to this Section shall completely
discharge the Plan Administrator, the Company and the other Participating
Companies and the Appeals Committee and, as applicable, the employees and
directors thereof with respect to such payments.

 

15.4.     Administrative Forms. All applications, elections and designations in
connection with this Plan made by a Participant or other person shall become
effective only when duly executed on forms provided by the Plan Administrator
and filed with the Plan Administrator.

 

15.5.     Independence of Plan. Except as otherwise expressly provided herein,
this Plan shall be independent of, and in addition to, any other benefit
agreement or plan of a Participating Company or any rights that may exist from
time to time thereunder.

 

15.6.     No Employment Rights Created. This Plan shall not be deemed to
constitute a contract of employment between the Company or any other
Participating Company and any Participant, nor confer upon any Participant the
right to be retained in the service of the Company or any other Participating
Company for any period of time, nor shall any provision hereof restrict the
right of any Company to discharge or otherwise deal with any Participant.

 

15.7.     No Responsibility for Legal or Tax Effect. Neither the Company, nor
any other Participating Company, nor the Board, the Committee, the Appeals
Committee, nor any officer, Employee or Director of any of them, makes any
representations or warranties, express or implied, or assumes any responsibility
concerning the legal, tax, or other implications or effects of this Plan.
Without limiting the generality of the foregoing, neither the Company nor any
other Participating Company, nor the Board, the Committee, the Appeals
Committee, nor any officer, Employee or Director of any of them have any
liability for any tax liability which a Participant may incur resulting from
participation in this Plan or the payment of benefits hereunder.

 

15.8.     Limitation of Duties. The Company, the Participating Companies, the
Committee, the Plan Administrator, the Appeals Committee, and their respective
officers, members, employees and agents shall have no duty or responsibility
under this Plan other than the duties and responsibilities expressly assigned to
them herein or delegated to them pursuant hereto. None of them shall have any
duty or responsibility with respect to the duties or responsibilities assigned
or delegated to another of them.

 

15.9.     Limitation of Company Liability. Any right or authority exercisable by
the Company, pursuant to any provision of this Plan, shall be exercised in the
Company’s capacity as sponsor of this Plan, or on behalf of the Company in such
capacity, and not in a fiduciary capacity, and may be exercised without the
approval or consent of any person in a fiduciary capacity. Neither the Company
nor any other Participating Company, nor any of their respective officers,
Employees or Directors, shall have any liability to any party for its exercise
of any such right or authority.

 

 32 

 

 

15.10.   Successors. The terms and conditions of this Plan shall inure to the
benefit of and bind the Company, the other Participating Companies, the
Participants, former Participants, their Beneficiaries, and the successors and
personal representatives of the Participants, former Participants and their
Beneficiaries.

 

15.11.  Controlling Law. This Plan shall be construed in accordance with the
laws of the State of Ohio, without regard to its conflict of laws rules to the
extent not preempted by laws of the United States.

 

15.12.  Headings and Titles. The Section headings and titles of Articles used in
this Plan are for convenience of reference only and shall not be considered in
construing this Plan.

 

15.13.  General Rules of Construction. The masculine gender shall include the
feminine and neuter, and vice versa, as the context shall require. The singular
number shall include the plural, and vice versa, as the context shall require.
The present tense of a verb shall include the past and future tenses, and vice
versa, as the context may require.

 

15.14.   Execution in Counterparts. This Plan may be executed in any number of
counterparts each of which shall be deemed an original and said counterparts
shall constitute but one and the same instrument and may be sufficiently
evidenced by any one counterpart.

 

15.15.  Severability. In the event that any provision or term of this Plan, or
any agreement or instrument required by the Plan Administrator hereunder, is
determined by a judicial, quasi-judicial or administrative body to be void or
not enforceable for any reason, all other provisions or terms of this Plan or
such agreement or instrument shall remain in full force and effect and shall be
enforceable as if such void or unenforceable provision or term had never been a
part of this Plan, or such agreement or instrument except as to the extent the
Plan Administrator determines such result would have been contrary to the intent
of the Company in establishing and maintaining this Plan.

 

15.16.   Indemnification. The Company and the other Participating Companies
shall jointly and severally indemnify, defend, and hold harmless any Employee,
officer or director of the Company or any other Participating Company for all
acts taken or omitted in carrying out the responsibilities of the Company,
Participating Company, Board, Committee, Plan Administrator or Appeals Committee
under the terms of this Plan or other responsibilities imposed upon such
individual by law. This indemnification for all such acts taken or omitted is
intentionally broad, but shall not provide indemnification for any civil penalty
that may be imposed by law, nor shall it provide indemnification for
embezzlement or diversion of Plan funds for the benefit of any such individual.
The Participating Companies shall jointly and severally indemnify (including
advancement of funds) to any such individual for expenses of defending an action
by a Participant, former Participant, Beneficiary, service provider, government
entity or other person, including all legal fees and other costs of such
defense. The Participating Companies shall also reimburse any such an individual
for any monetary recovery in a successful action against such individual in any
federal or state court or arbitration. In addition, if a claim is settled out of
court with the concurrence of the Company, the Company and the other
Participating Companies shall jointly and severally indemnify any such
individual for any monetary liability under any such settlement, and the
expenses thereof. Such indemnification will not be provided to any person who is
not a present or former officer, Employee or director of the Company or any
other Participating Company nor shall it be provided for any claim by the
Company or any other Participating Company against any such person.

 

 33 

 

 

 

15.17.   Paperless Administration. If this Plan requires that an action shall be
in writing, then, to the extent permitted and effective pursuant to law, and
approved by the Plan Administrator on a nondiscriminatory basis, such action may
be taken in person, telephonically or electronically in lieu of such written
action.

 

IN WITNESS WHEREOF, STONERIDGE, INC., the Company, by its appropriate officer
duly authorized, has caused this Plan to be executed and adopted as of May 30,
2017.

  

  STONERIDGE, INC.       By: /s/ Jonathan B. DeGaynor   Jonathan B. DeGaynor    
  Its: President and Chief Executive Officer

 

 34 

 

